Citation Nr: 1139709	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1953, with additional periods of verified and unverified active duty for training.
This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2007 and November 2009, the Board remanded the appeal for further development by the originating agency.  In April 2010, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In January 2011, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a January 2011 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a February 2010 VA examination, the Veteran reported that he retired on Social Security disability (SSDI) in 1984 due to a breathing problem and nerve damage to his arms.  In the Joint Motion granted by the Court, the parties agreed that, in that the factual issue in this case is whether the Veteran's current breathing problems are related to asbestos exposure, the Social Security Administration (SSA) records likely 'relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.'  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  A remand is warranted so that VA may make reasonable efforts to obtain the SSA records.
The Board also notes that in both its December 2007 and November 2009 remand, the Board directed the RO to afford the Veteran a VA examination, where the examiner opined whether it is at least as likely as not that the Veteran has a lung or respiratory disorder due to asbestos exposure in service, or has a current respiratory disorder which was aggravated, that is, permanently worsened or accelerated, by the Veteran's exposure to asbestos in service.  The Veteran was afforded VA examinations in February 2010 and April 2010, but neither examiner provided an opinion addressing whether lung disease other than asbestosis can be considered to have been aggravated or accelerated by exposure to asbestos in service.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The parties agreed that a remand is warranted to afford the Veteran an examination that substantially complies with the Board's remand orders, and so that a medical opinion on the question of aggravation can be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the SSA to provide a copy of a 1984 disability determination it rendered for the Veteran, as well as a copy of any medical records upon which the determination was based.  SSA should be asked to provide records since 1984, including disability determinations after 1984, if any, and clinical records obtained after the 1984 determination was rendered.

2.  Schedule the Veteran for a VA examination.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran, including information received from the Social Security Administration during the course of this Remand.  The examiner should be informed that asbestos exposure in service has already been conceded.  The examiner should conduct a complete history and physical, including a discussion of the Veteran's pre- and post- service asbestos exposure and any employment or recreational exposures of significance to the Veteran's pulmonary system.  All appropriate diagnoses should be assigned.  

The examiner should assign a diagnosis for each lung or respiratory disorder the Veteran currently manifests (or has manifested during the course of this appeal, beginning in May 2004, even if not currently present).  Provide an opinion as to whether it is at least as likely as not that the Veteran has a lung or respiratory disorder due to asbestos exposure in service or which is/was aggravated by asbestos exposure in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



